Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This notice of allowance is responsive to Applicants’ amendment filed on 06/15/2022. Applicant amended claims 1-6, 10, 12 and 14-15, and added new claims 16-20. Claims 1-20, renumbered as 1-20 are presented for examination and are allowed for the reasons indicated herein below.  

Response to Arguments
2.	Applicant's argument, see applicant remarks, filed on 06/15/2022, with respect to claims 1-20 have been fully considered.  The rejection has been withdrawn based on Applicant’s amendment and argument.


Drawings
3.	The drawings (Figs. 2 and 3) were received on 06/15/2022.  These drawings are acceptable.


Reasons for Allowance

4.	Claims 1-20, renumbered as 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1-20, renumbered as 1-20; none of the prior art, listed in the attached PTO-892 form, alone or in combination discloses “A power conversion device which is configured to convert electric power supplied from a power source with use of a magnetic component, the power conversion device comprising: a plurality of bus bars configured to supply the electric power to a load; one or more current sensor elements which are respectively provided for the plurality of bus bars, wherein the one or more current sensor elements are configured to detect first magnetic fluxes generated when electric currents flow through the plurality of bus bars; and a plate-like magnetic shield plate oriented in an X direction, wherein the plate-like magnetic shield plate is arranged on a straight line connecting the magnetic component and the one or more current sensor elements, wherein the straight line is in a Y direction perpendicular to the X direction, and wherein the plate-like magnetic shield plate is configured to shield second magnetic fluxes directed from the magnetic component to the one or more current sensor elements”. As recited in claims 1-20, renumbered as 1-20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
5. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUSEF A AHMED whose telephone number is (571)272-6057.  The examiner can normally be reached on Monday-Friday 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YUSEF A AHMED/Primary Examiner, Art Unit 2839